Detailed Action
This Office action responds to the election filed 11/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Species III reading on figure 5 in the reply filed on 11/29/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examination of the plurality of species. This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics. As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “115b2” in figure 5 has been used to designate both the second portion of the first gate electrode and the fourth portion of the second gate electrode.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 10 (and dependent claim 11 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the first source/drain region" in line 2 and “the third source/drain region” in line 3.  There is insufficient antecedent basis for these limitation in the claim.  For the sake of compact prosecution, claim 7 is interpreted in the instant Office action as being dependent from claim 4.  This interpretation is based on these limitations being first recited in claim 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim 9 recites the limitations "the first source/drain region" in line 2 and “the second source/drain region” in line 3.  There is insufficient antecedent basis for these limitation in the claim.  For the sake of compact prosecution, claim 9 is interpreted in the instant Office action as being dependent from claim 4.  This interpretation is based on these limitations being first recited in claim 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim 10 (and dependent claim 11 dependent therefrom) recites the limitations "the first source/drain region" in line 7 and “the third source/drain region” in line 8.  There is insufficient antecedent basis for these limitation in the claim.  For the sake of compact prosecution, claim 10 is interpreted in the instant Office action as being dependent from claim 4.  This interpretation is based on these limitations being first recited in claim 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20190198502 A1).
Regarding claim 1, Huang discloses a method for preparing a semiconductor device (Fig. 4), comprising: forming an isolation structure (206) in a semiconductor substrate (silicon, [0044]) to define an active region (204); forming a doped region (230S with 230D on left and right) in the active region; etching the semiconductor substrate (“etchants” [0046]) to form a first trench (portion of 204 filled with 210, “buried gate” [0054]) and a second trench (portion of 204 filled with 220, “buried gate” [0054]), wherein the first trench has a first portion extending across the doped region (212b) and a second portion extending away from the first portion (212a), and the second trench has a third portion extending across the doped region (222b) and a fourth portion extending away from the third portion (222a); and forming a first gate electrode (210) in the first trench and a second gate electrode (220) in the second trench.
Illustrated below is a marked and annotated figure of Fig. 4 of Huang.

    PNG
    media_image1.png
    447
    547
    media_image1.png
    Greyscale

Regarding claim 2, Huang discloses a method (Fig. 4), wherein the second portion of the first trench and the fourth portion of the second trench extend in opposite directions (away from 230S).
Regarding claim 4, Huang discloses a method (Fig. 4), wherein the first portion of the first trench and the third portion of the second trench penetrate through the doped region to form a first source/drain region (230D on left), a second source/drain region (230S), and a third source/drain region (230D on right), and the second source/drain region is between the first trench and the second trench, and wherein the second portion of the first trench extends into the first source/drain region, and the fourth portion of the second trench extends into the third source/drain region.
Regarding claim 6, Huang discloses a method (Fig. 4), wherein the first portion of the first gate electrode is parallel to the third portion of the second gate electrode, and the second portion of the first gate electrode and the fourth portion of the second gate electrode extend in opposite directions (away from 230S).
Regarding claim 7 as noted in the 112(b) rejection, Huang discloses a method (Fig. 4), wherein the second portion of the first gate electrode extends into the first source/drain region, the fourth portion of the second gate electrode extends into the third source/drain region, and the second portion and the fourth portion are within the active region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 8, Huang discloses a method, wherein the first portion and the second portion of the first gate electrode form a first intersection-shaped structure in a top view, and the third portion and the fourth portion of the second gate electrode form a second intersection-shaped structure in the top view, and wherein the first intersection-shaped structure and the second intersection-shaped structure are mirror images across a central line of the active region.
Huang fails to illustrate in Fig. 4 the first and second intersection-shaped structures being T-shaped.  More specifically, Huang Fig. 4 illustrates an angle that is substantially greater than or less than a right angle.  However, Huang teaches that the angle may be varied to include right angles or angles greater than or less than right angles ([0019], [0022] respectively).
One of ordinary skill in the art at the time of filing could have varied the angles formed by the first and second portions of the first gate electrode and the third and fourth portions of the second gate electrode to form a T-shape based on Huang’s teachings of a method producing different angles.  Doing so would arrive at the claimed T-shape.  One or ordinary skill in the art would have had predictable results because the claimed angle is a variation encompassed within Huang’s teachings.  The motivation to do so would be to have a compact device with improved gate control ([0027]).
Regarding claim 9 as noted in the 112(b) rejection, Huang discloses a method (Fig. 4), wherein the first portion of the first gate electrode has a first length (W2, similarly illustrated in Fig. 1) along a direction (D1) from the first source/drain region to the second source/drain region, the second portion of the first gate electrode has a second length (protruding portion of W1) along the direction from the first source/drain region to the second source/drain region, and a ratio of the second length to the first length ([0049]) is in a range from about 0.5 to about 1.
Huang fails to teach the ratio of the second length to the first length is in a range from about 0.5 to about 1.  Huang does, however, teach that the second length may be varied ([0049]) and teaches the inclusion of the second length effects device performance (“gate control” [0068]-[0069]).  However, differences in ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratio is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio being in a range from about 0.5 to about 1, it would have been obvious to one of ordinary skill in the art to modify the second length as described by Huang, thus modifying the ratio, to obtain optimized results through routine experimentation.
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 4, 1 above, and further in view of Jeon (US 20200168611 A1).
Regarding claim 10 as noted in the 112(b) rejection, Huang discloses a method (Fig. 4), further comprising: forming a third gate electrode and a fourth gate electrode disposed in the semiconductor substrate and over the isolation structure, wherein the third gate electrode, the fourth gate electrode, the first portion of the first gate electrode and the third portion of the second gate electrode are parallel to each other, and wherein the first source/drain region is between the third gate electrode and the first gate electrode, and the third source/drain region is between the fourth gate electrode and the second gate electrode.
Huang fails to expressly illustrate forming a third gate electrode and a fourth gate electrode disposed in the semiconductor substrate and over the isolation structure, wherein the third gate electrode, the fourth gate electrode, the first portion of the first gate electrode and the third portion of the second gate electrode are parallel to each other, and wherein the first source/drain region is between the third gate electrode and the first gate electrode, and the third source/drain region is between the fourth gate electrode and the second gate electrode.  However, Huang clearly teaches the method illustrated in Fig. 4 forms a portion of an array including a plurality of active regions accessed by gate electrodes (“many memory cells” [0003]).
Jeon discloses a method in the same field of endeavor (Fig. 4) comprising an array (MCA) comprised of a plurality of active regions (A1) accessed by gate electrodes (110A, 110B, 110C, 110D).  Jeon further discloses the method further comprising: forming a third gate electrode (110A) and a fourth gate electrode (110D) disposed in the semiconductor substrate and over the isolation structure (ISO), wherein the third gate electrode, the fourth gate electrode, the first portion of the first gate electrode (110B) and the third portion of the second gate electrode (110C) are parallel to each other, and wherein the first source/drain region (portion of A1 between 11B and 110A) is between the third gate electrode and the first gate electrode, and the third source/drain region (portion of A1 between 110C and 110D) is between the fourth gate electrode and the second gate electrode.
The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Huang’s method and Jeon’s method forming third and fourth gate electrodes. One of ordinary skill in the art could have combined the methods of Huang with Jeon’s method forming third and fourth gate electrodes in the same way taught by Jeon, and in combination, each element merely performs the same function as it does separately. For example, Huang’s method forming first and second gate electrodes may function to form buried gate structures (Huang, [0006]). Similarly Jeon’s method forming third and fourth gate electrodes may function to form buried gate structures (Jeon [0056]).  One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this combination is taught by Jeon. Absent unexpected results, it would have been obvious to include forming the third and fourth gate electrodes of Jeon in the semiconductor device of Huang.  Thus, the claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 11, Huang in view of Jeon discloses a method (Huang, Fig. 4), wherein the second portion of the first gate electrode is closer to the third gate electrode than the first portion of the first gate electrode, and the fourth portion of the second gate electrode is closer to the fourth gate electrode than the third portion of the second gate electrode.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Chang (US 20130323920 A1).
Regarding claim 3, Huang discloses a method (Fig. 4), wherein a lithography process is utilized to form the first trench and the second trench (“patterned photoresist” [0045]).
Huang fails to teach the wavelength used in the lithography process being an extreme ultraviolet (EUV) wavelength.
Chang discloses a lithography process in the same field of endeavor utilized to form trenches ([0014]), wherein the lithography process is an extreme ultraviolet (EUV) lithography process (“EUV radiation”).  Substituting the lithography process of Chang in place of the lithography process of Huang would arrive at the claimed method.  Chang provides a clear teaching to motivate one to modify the method of Huang to utilize an extreme ultraviolet (EUV) lithography process in that it may enable producing a compact device (“20nm or less” [0014]).  Therefore, it would have been obvious to have the claimed method because it would enable producing a compact device.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim5 is the inclusion of the limitation wherein the second portion of the first trench exposes three sides of the first source/drain region, and the fourth portion of the second trench exposes three sides of the third source/drain region in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “trench” and “exposes three sides” in combination with all other limitations in claims 5, 4, and 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817